Case: 12-50586       Document: 00512314099         Page: 1     Date Filed: 07/19/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 19, 2013
                                     No. 12-50586
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ROGER RAMIREZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:07-CR-369-1


Before DeMOSS, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       Roger Ramirez appeals the sentence imposed following his guilty plea
conviction for being a felon in possession of a firearm. The district court
departed upwards pursuant to U.S.S.G. § 4A1.3 from the guidelines range of 77
to 96 months of imprisonment and imposed 120 months of imprisonment to run
consecutively to any state sentence.            Ramirez contends that the sentence
imposed by the district court is an abuse of discretion and is substantively
unreasonable.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50586     Document: 00512314099      Page: 2   Date Filed: 07/19/2013

                                  No. 12-50586

      The district court’s decision to depart and the extent of its departure are
reviewed for abuse of discretion. United States v. Zuniga-Peralta, 442 F.3d 345,
347 (5th Cir. 2006). “A sentencing court does not abuse its discretion in deciding
to upwardly depart when its reasons for doing so (1) advance the objectives set
forth in 18 U.S.C. § 3553(a)(2); (2) are authorized by . . . § 3553(b); and (3) are
justified by the facts of the case.” United States v. Saldana, 427 F.3d 298, 310
(5th Cir. 2005).
      The district court departed upwards based on its conclusion that the
sentence produced by the guidelines range did not account for the extent and
nature of Ramirez’s criminal history. See § 4A1.3(a)(1). Accounting for the
extent and nature of Ramirez’s criminal history advances the objectives set forth
in 18 U.S.C. § 3553(a)(2), particularly affording adequate deterrence and
protecting the public, and are justified by the facts of the case. See Saldana, 427
F.3d at 310; § 3553(a)(2)(B), (C). Ramirez had over 15 convictions spanning
nearly 20 years. Six of the prior convictions were for burglary and the most
recent was for murder. Ramirez had 27 criminal history points, 14 points more
than needed for a criminal history category of VI. See Ch. 5, Pt. A (Sentencing
Table). The district court also cited Ramirez’s inability to accept fault for his
conduct. While it is unclear from the record exactly what the district court was
referring to, the district court expressly acknowledged that Ramirez had
accepted responsibility in the instant case. Ramirez has not shown that the
district court abused its discretion by deciding to depart upwards.
      Given the nature and extent of Ramirez’s criminal history and the
deference owed to the district court’s sentencing decision, the extent of the
departure, 24 months, was not unreasonable. See Saldana, 427 F.3d at 312.
Further, we have upheld upward departures of the same extent and greater
magnitudes. See United States v. Newsom, 508 F.3d 731, 735 (5th Cir. 2007).
      The consecutive sentence was authorized by statute and the Guidelines.
See 18 U.S.C. § 3584(a); § 5G1.3(c).        The district court was aware of the

                                        2
    Case: 12-50586     Document: 00512314099      Page: 3   Date Filed: 07/19/2013

                                  No. 12-50586

likelihood that Ramirez would spend the rest of his life in prison if a consecutive
sentence was imposed. The district court was “in a superior position to find facts
and judge their import under § 3553(a).” United States v. Campos-Maldonado,
531 F.3d 337, 339 (5th Cir. 2008).
      The judgment of the district court is AFFIRMED.




                                        3